BASKIN, Judge.
We find no error in the trial court’s refusal to grant defendant’s motion for mistrial following the prosecutor’s inquiry on cross-examination of defendant concerning whether defendant, Richard Lewis, knew his friend was a convicted felon. The question was asked in response to defendant’s statement that he went to the roof of the pharmacy from which drugs had been removed through a hole and upon which he was discovered wearing gloves and running, not for the purpose of engaging in criminal activity, but to help his friend down. Although generally questions eliciting illegal acts by third persons are improper, Hirsch v. State, 279 So.2d 866 (Fla.1973); Armstrong v. State, 377 So.2d 205 (Fla.2d DCA 1979), we find that any error which may have been committed was harmless. Taking into consideration that the question was unanswered and that the court gave a curative instruction, see Johnson v. State, 393 So.2d 1069 (Fla.1980), under the facts and circumstances of this case, we find no violation of defendant’s right to a fair trial.
Affirmed.